DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/370,515 filed on 3/29/2019. Claims 1-20 were previously pending. Claims 1, 9, 16-17, and 19-20 were amended in the reply filed March 15, 2021.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-3, 8-11, and 16-18: Applicant argues that determining, based on assignment data, whether a first section of a storage rack can/cannot store a container is not taught by Schwartz (U.S. Pub. No. 2019/0152376) in view of Henderson (U.S. Pub. No. 2014/0262690). These arguments, with respect to the rejection made under 35 USC § 103 have been fully considered and found persuasive. Examiner is in agreement that the new limitation based on the assignment data is not explicitly taught by Schwartz in view of Henderson.
Regarding Applicant’s argument starting on page 13 regarding claims 4, 7, 12, 15, and 19: Applicant argues that these claims are non-obvious over Schwartz in view of Henderson and in further view of Chudy (U.S. Pub. No. 2010/0030667) due to their dependency on claims 1, 9 and 17. These arguments, with respect to the rejection made under 35 USC § 103 have been fully considered and found persuasive. Examiner is in agreement that the new limitation based on the assignment data
Regarding Applicant’s argument starting on page 14 regarding claims 5, 6, 13, 14, and 20: Applicant argues that these claims are non-obvious over Schwartz in view of Henderson and in further view of Chudy (U.S. Pub. No. 2010/0030667) due to their dependency on claims 1, 9 and 17. These arguments, with respect to the rejection made under 35 USC § 103 have been fully considered and found persuasive. Examiner is in agreement that the new limitation based on the assignment data is not explicitly taught by Schwartz in view of Henderson.
Regarding Applicant’s argument starting on page 14 regarding claim 1-20: Applicant argues that claims 1-20 are not directed to an abstract idea. These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive.
Examiner maintains that claims 1-20 are merely directed to an abstract idea, specifically “Methods of Organizing Human Interactions” and “applied” in a generic computer environment. The invention as claimed merely gathers, organizes, and analyzes data related to shipping items between suppliers and receivers. The specific hardware components that Applicant argues are required by the invention are additional elements, and merely generic computer components upon which the invention is “applied”. They are not considered part of the abstract idea. 
Applicant argues on page 20 that “the claim as a whole is more than a drafting effort designed to monopolize the [allegedly abstract idea]”, but as stated in MPEP § 2106.04, “... the absence of complete preemption does not demonstrate that a claim is eligible.” Further, determining how to organize containers is not a technological improvement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       
/JOHN P GO/               Primary Examiner, Art Unit 3686                                                                                                                                                                                         
June 29, 2021